Citation Nr: 0718494	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  06-15 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for bad arch, right foot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel



INTRODUCTION

The veteran had active military service in the United States 
Navy from March 1966 to June 1969 and in the United States 
Coast Guard from April 1970 to August 1986. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The January 2005 rating decision, in pertinent part, denied 
service connection for bad arch, right foot and granted 
service connection for chronic obstructive pulmonary disease 
(COPD) with a 30 percent evaluation, degenerative joint 
disease (DJD) and degenerative disc disease (DDD) of the 
lumbar and thoracic spine with a 20 percent evaluation, and 
supraventricular tachycardia with a 10 percent evaluation.  
In May 2005, the veteran filed a notice of disagreement (NOD) 
in February 2001 with the denial of service connection and 
with each of the above assigned ratings.  In July 2005, the 
veteran submitted his request for de novo review by a 
Decision Review Officer (DRO). The RO issued a statement of 
the case (SOC) in April 2006, reflecting de novo review by a 
DRO.  

In a May 2006 letter, the veteran submitted written notice 
that the above action satisfied part of his appeal, 
indicating his intent to withdraw only the claims for higher 
initial ratings for COPD, DJD and DDD, and supraventricular 
tachycardia.  Therefore, these issues are not currently on 
appeal before the Board. 


FINDINGS OF FACT

In an April 2007 letter, the veteran indicated that he wished 
to withdraw his claim for service connection for bad arch, 
right foot.




CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met with respect to the claim service 
connection for bad arch, right foot.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed. A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  Appeals must be withdrawn in writing except 
for appeals withdrawn on the record at a hearing.  Id.  In an 
April 2007 letter, the veteran withdrew his appeal for 
entitlement to service connection for bad arch, right foot, 
and hence, there remain no allegations of errors of fact or 
law for appellate consideration with respect to this claim.  
Accordingly, the Board does not have jurisdiction to review 
this appeal.


ORDER

The appeal for the claim for entitlement to service 
connection for bad arch, right foot is dismissed.


____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


